Per Curiam.

There is evidence of record sufficient in law to support the judgment insofar as it convicts the defendant of grand larceny, second degree. (People v. Galbo, 218 N. Y. 283, 290; People v. Weldon, 111 N. Y. 569, 576-577; Goldstein v. People, 82 N. Y. 231, 234-235; Knickerbocker v. People, 43 N. Y. 177, 179-180; Stover v. People, 56 N. Y. 315, 317-318). Insofar as the judgment convicts the defendant of forgery, second degree, it is reversed and the third count of the indictment (forgery) is dismissed, upon the ground that the record contains no evidence *376that the defendant committed in Queens County the forgery charged.
The judgments should be modified in accordance with the opinion herein, and, as so modified, affirmed.
Loughran, Ch. J., Lewis, Conway, Desmond, Dye, Fuld and Froessel, JJ., concur.
Judgment accordingly.